Title: To George Washington from Thomas Peter, 2 July 1798
From: Peter, Thomas
To: Washington, George



Dear Sir
George Town 2d July 1798

Your last cover’d a Receipt for Seventy Nine Dollars & two Hhds Tobacco.
I have inquired the Cash price & Credit Prices of Tobacco; they are as follow 7¼⟨$⟩ 7¾ @ 60 days & 8.120, if you are not in immediate want of the Money, the Gentn who offers 7¾ dollars

can be rely’d on, & from the present prospect of things perhaps you could not do better with it. Mr & Mrs Law were here Yesterday I think he is better than he was when last at M. V. she and the Child, injoy excellent Health, we are all well and go to H. Parke Tomorrow, I shall be down the End of the week & if you think of doing any thing in the Sale of your Tobacco shall then be ready to attend to it—We all unite in Love to you, Mrs Washington & Nelly & am Dear sir Yours with Regard

Thomas Peter

